DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 06/29/22 which amended claim 26. Claims 1-21 and 23-28 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a driving mechanism configured to translate the lens relative to the light source via the set of flexures in a plane substantially perpendicular to the optical axis of the lens, thereby scanning the light beam emitted by the light source over the scene. 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 10, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a driving mechanism configured to translate the board via the first set of flexures, thereby translating each light source relative to the lens in a first plane substantially perpendicular to the optical axis of the lens, and scanning the respective light beam emitted by each light source over the scene.
These limitations in combination with the other limitations of claim 10 renders the claim non-obvious over the prior art of record.
Regarding Claim 26, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious translating a lens relative to the light source, via a set of flexures flexibly attaching the lens to a base, in a plane substantially perpendicular to an optical axis of the lens; and translating the lens comprises translating the lens in two orthogonal dimensions. 
These limitations in combination with the other limitations of claim 26 renders the claim non-obvious over the prior art of record.

Mizushima (US 2010/0053565) teaches a method of projecting an image onto a scene (see Figures 3 and 5 and Paragraph [0041]), the method comprising:
emitting, using a light source (Figures 5; Laser Light Source 3), a light beam (see Figure 5 and Paragraph [0036]);
translating a lens (Figure 5; First Lens 1) relative to the light source (Figure 5; Laser Light Source 3) in a plane substantially perpendicular to an optical axis of the lens (see Figure 5 and Paragraph [0055]; wherein it is disclosed that the lens moving mechanism 9 two-dimensionally moves the first lens 1 in a plane direction perpendicular to the optical axis), wherein:
the light source (Figure 5; Laser Light Source 3) is positioned substantially at a focal plane of the lens (see Figure 5), and the lens (Figure 5; First Lens 1) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is translated (see Figures 3 and 5; Paragraphs [0041] and [0056]; wherein it is disclosed that a modulated image is projected onto a projection screen and that the focus positions of respective microlenses 10 are changed by two-dimensionally oscillating the first lens 1 in the in-plane direction), each pixel corresponding to a respective position of the lens (see Paragraphs [0041] and [0056]; wherein it is disclosed that a two-dimensional image is projected onto a projection screen and wherein it is inherent that because the light beam first passes through first lens 1 before reaching the projection surface then the plurality of pixels associated with said image correspond to respective positions of said first lens 1); and 
translating the lens (Figure 5; First Lens 1) comprises translating the lens (Figure 5; First Lens 1) in two orthogonal dimensions (see Paragraph [0055]; wherein it is disclosed that the lens moving mechanism 9 two-dimensionally moves the first lens 1 in a plane direction perpendicular to the optical axis); and
modulating the light beam synchronously with the translation of the lens (Figure 5; First Lens 1) such that each pixel of the plurality of pixels is illuminated according to a content of the image, thereby forming the image on the scene (see Figures 3 and 5; Paragraphs [0041] and [0055]-[0056]; wherein an image is modulated by the two-dimensional light modulator 5a and projected onto the screen while the lens moving mechanism 9 two-dimensionally moves the first lens 1 in a plane direction perpendicular to the optical axis thereby resulting in an image with lowered laser light interference and reduced speckle noise).

Komatsu (US 2016/0069527) teaches a method of projecting an image onto a scene, the method comprising:
emitting, using a light source (Figure 10; Light Emitting Devices 14), a light beam (see Figure 10 and Paragraphs [0038]-[0040]);
pivoting a lens (Figure 10; Projection Lens 12) relative to the light source (Figure 10; Light Emitting Devices 14) in a plane substantially perpendicular to an optical axis of the lens (see Figure 10 and Paragraph [0114]), wherein: 
the light source (Figure 10; Light Emitting Devices 14) is positioned substantially at a focal plane (Figure 10; Focal Point F) of the lens (see Figure 10);
the lens (Figure 10; Projection Lens 12) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is pivoted (see Paragraph [0115]; wherein the movement of the projection lens 12 causes light distribution patterns PA2, PA3, PAm2, PAm3 to be displaced transversely), each pixel corresponding to a respective position of the lens (see Paragraph [0115]); and
modulating the light beam synchronously with the pivoting of the lens (Figure 10; Projection Lens 12) such that each pixel of the plurality of pixels is illuminated according to a content of an image (see Paragraph [0096]), thereby forming the image on the scene (see Figures 6a-8b).
As it pertains to claim 1, whether taken alone or in combination, neither of the abovementioned references teaches, suggests or renders obvious a driving mechanism configured to translate the lens relative to the light source via the set of flexures in a plane substantially perpendicular to the optical axis of the lens, thereby scanning the light beam emitted by the light source over the scene.
As it pertains to claim 10, whether taken alone or in combination, neither of the abovementioned references teaches, suggests or renders obvious a driving mechanism configured to translate the board via the first set of flexures, thereby translating each light source relative to the lens in a first plane substantially perpendicular to the optical axis of the lens, and scanning the respective light beam emitted by each light source over the scene
As it pertains to claim 26, whether taken alone or in combination, neither of the abovementioned references teaches, suggests or renders obvious translating a lens relative to the light source, via a set of flexures flexibly attaching the lens to a base, in a plane substantially perpendicular to an optical axis of the lens; and translating the lens comprises translating the lens in two orthogonal dimensions.
The dependent claims, claims 2-9, 11-21, 23-25 and 27-28, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 10 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882